               Case 1:20-cv-08315-LJL Document 51 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JESSICA CHOQUE, et al.,

                               Plaintiffs,

         -v-
                                                           CIVIL ACTION NO.: 20 Civ. 8315 (LJL) (SLC)

                                                                              ORDER
367 BAKE CORP., et al.,

                               Defendants.




SARAH L. CAVE, United States Magistrate Judge.

         The Court held a Telephone Conference this afternoon concerning the status of the

parties’ settlement negotiations and their availability for a Settlement Conference. (See ECF No.

49). The parties are not yet both in a position to participate in a Settlement Conference.

Accordingly, the parties should continue with discovery in accordance with the Case

Management Plan and Scheduling Order (ECF No. 46) and with a view toward evaluating their

settlement positions.

         A Telephone Conference is scheduled for Friday, February 26, 2021 at 11:00 am on the

Court’s conference line to discuss scheduling a Settlement Conference pursuant to the referral

at ECF No. 48. The parties are directed to call: (866) 390-1828; access code: 380-9799, at the

scheduled time. The parties are welcome to jointly file a Status Report for the Court at an earlier

date if they are prepared to schedule a Settlement Conference.


Dated:            New York, New York
                  January 4, 2021
Case 1:20-cv-08315-LJL Document 51 Filed 01/04/21 Page 2 of 2




                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
